U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period ended to Commission File Number: 001-33327 CHURCHILL VENTURES LTD. (Exact name of registrant as specified in its charter) Delaware 20-5113856 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 50 Revolutionary Road, Scarborough, New York (Address of principal executive offices) (Zip Code) (914) 762-2553 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [x] No [ ] Indicate the number of shares outstanding of each of the Issuers classes of common stock, as of the latest practicable date: 16,597,400 shares of common stock, par value $0.001 per share issued and outstanding as of May 9, 2008. 1 CHURCHILL VENTURES LTD. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements Condensed Balance Sheets as of March 31, 2008 (unaudited) and December 31, 2007 3 Unaudited Condensed Statements of Operations for the three months ended March 31, 2008, 2007 and for the period from June 26, 2006 (date of inception) to March 31, 2008 4 Unaudited Condensed Statements of Stockholders Equity for the period from 5 June 26, 2006 (date of inception) to March 31, 2008 Condensed Statements of Cash Flows for the three months ended March 31, 2008, 2007 and for the period from 6 June 26, 2006 (date of inception) to March 31, 2008 Notes to Unaudited Condensed Financial Statements 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II. OTHER INFORMATION Item 6. Exhibits 14 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements Churchill Ventures Ltd. (a corporation in the development stage) Condensed Balance Sheet March 31, 2008 December 31, 2007 (unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Cash held in trust available for operations and income taxes Interest receivable (trust account) Prepaid expenses Total current assets Cash held in trust account Non-current asset - Deferred tax asset TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS EQUITY Current liabilities Accounts payable and accrued expenses $ $ Income taxes payable Total current liabilities Deferred underwriting discount Total liabilities Commitments and contingencies Common stock, subject to possible conversion, 2,693,133 shares at conversion value Interest attributable to common stock, subject to possible conversion (net of taxes of $240,138 and $173,260, respectively) Stockholders equity Preferred Stock, $0.001 par value; 25,000,000 shares authorized; none issued and outstanding - Common Stock, $0.001 par value, 250,000,000 shares authorized, 16,597,400 shares issued and outstanding as of March 31, 2008 and December 31, 2007 (which includes 2,693,1333 shares subject to possible conversion) Additional paid-in capital Earnings accumulated during the development stage Total stockholders equity TOTAL LIABILITIES AND STOCKHOLDERS EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 Churchill Ventures Ltd. (a corporation in the development stage) Condensed Statements of Operations (unaudited) For the period from For the three months ended For the three months ended June 26, 2006 (date of March 31, 2008 March 31, 2007 inception) to March 31, 2008 Formation and operating costs $ $ $ Net loss from operations ) ) ) Other Income: Interest income- Trust Interest income- Other Income before provision for income taxes Provision for income taxes ) ) ) Net income $ $ $ Maximum number of shares subject to possible conversion: Weighted average number of shares Income per share amount-basic & diluted $ $ Weighted average number of shares not subject to possible conversion: Basic Dilutive effect of warrants Diluted Net income per share Basic $ $ Diluted $ $ The accompanying notes are an integral part of these condensed financial statements. 4 Churchill Ventures Ltd. (a corporation in the development stage) Condensed Statements of Stockholders Equity For the period from June 26, 2006 to March 31, 2008 (Loss) Earnings Accumulated Additional in the Total Common Stock Paid-in Development Stockholders Shares Amount capital Stage Equity June 26, 2006 (Inception) to March 31, 2008 Initial Capital from founding stockholders for cash - July 6, 2006 $ $ $ - $ Repurchase and retirement of common stock - September 5, 2006 ) ) ) - ) Net loss for the period June 26, 2006 (inception) to December 31, 2006 - - - ) ) Balance, December 31, 2006 $ $ $ ) $ Sale of private placement warrants - February 28, 2007 - - - Sale of 13,472,400 units at $8.00 per unit, net of underwriters discount and offering expenses (including 2,693,133 shares subject to possible conversion) - March 9, 2007 - Net proceeds subject to possible conversion of 2,693,133 shares - - ) - ) Accretion of trust fund relating to common stock subject to possible conversion for the year ended December 31, 2007 (net of taxes of $173,260) ) ) Net income for the year ended December 31, 2007 - - - Balance, December 31, 2007 $ Accretion of trust fund relating to common stock subject to possible conversion for the three months ended March 31, 2008 (net of taxes of $66,878) - - - ) ) Transfer of common stock (deemed compensation) Net income for the three months ended March 31, 2008 - - - Balance, March 31, 2008 (Unaudited) $ The accompanying notes are an integral part of these condensed financial statements. 5 Churchill Ventures Ltd. (a corporation in the development stage) Condensed Statements of Cash Flows (unaudited) For the period from June 26, For the three 2006 (date of For the three months ended inception) to months ended March 31, March 31, March 31, 2008 Cash flows from operating activities: Net income $ $ $ Stock-based compensation - Deferred taxes ) ) ) Adjustments to reconcile net income to net cash (used in) operating activities: Changes in operating assets and liabilities: Prepaid expenses ) ) Accounts payable and accrued expenses ) Interest receivable ) ) Income taxes payable ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Cash held in trust account ) ) ) Net cash (used in) investing activities ) ) ) Cash flows from financing activities: Proceeds from public offering - net - Net proceeds from the sale of stock to founding stockholders - - Proceeds from note payable to affiliate - - Repayment of note payable to affiliate - ) ) Deferred offering costs - - Repurchase and retirement of common stock - - ) Proceeds from private placement warrants - Net cash provided by financing activities - Net (decrease) increase in cash and cash equivalents for period ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ Supplemental cash disclosure Cash paid for income taxes $ $ - $ Supplemental schedule of non-cash financing activities Accrued offering costs $ - $ $ - Deferred underwriting discount - Common stock subject to possible conversion - The accompanying notes are an integral part of these condensed financial statements. 6 Churchill Ventures Ltd. (a corporation in the development stage) Notes to Condensed Financial Statements (unaudited) Note 1  Basis of Reporting The accompanying unaudited condensed financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (GAAP) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (the SEC). Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, such statements include all adjustments (consisting only of normal recurring items) which are considered necessary for a fair presentation of the financial position of Churchill Ventures Ltd. and the results of its operations and cash flows for the periods presented. The results of its operations for the period ended March 31, 2008 is not necessarily indicative of the operating results for the full year. It is suggested that these financial statements be read in conjunction with the financial statements and related disclosures for the period ended December 31, 2007 included in the Annual report of Churchill Ventures Ltd. on Form 10-K, (File Number 001-33327), filed with the SEC on March 18, 2008.
